DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 14-20 in the reply filed on 03/24/2022 is acknowledged.
Claim Objections
Claims 3, 8, 16-17, and 24-25 are objected to because of the following informalities:  
In claims 3 and 16, “form” should read “from”;
In claim 8, “comprising” should read “comprises”;
In claim 17, the phrase “…the processing unit is further operable to despike an original dataset is performed by…” does not use proper grammar and should read “…the processing unit is further operable to despike an original dataset and/and despiking/where despiking is performed by…”, or some other grammatically acceptable variation;
In claim 24, the phrase “…wherein the compute a fluid composition is performed by…” is improper grammar and should read “…wherein the computing of a fluid composition is performed by…”, or some other grammatically acceptable variation;
In claim 25, the phrase “…wherein the processing unit is further operable to use the principal component analysis score is further used to estimate…” does not use proper grammar and should read  “…wherein the processing unit is further operable to use the principal component analysis score to estimate…” or some other grammatically acceptable variation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 18, the limitation “wherein the robustfit regression is an inverse of accumulated volume of a formation fluid pumped out raised to a power density decay rate” is unclear in scope and meaning. First, it is not clear what is meant by “raised to a power density decay rate”. Upon plain reading, this limitation seems to indicate that “power density decay rate” is a factor which another factor is raised to.  However, the specification only discusses a density decay rate, indicating that perhaps the applicant meant for the density decay rate to be the factor which another factor is raised to, and that “power” is a continuation of “raised to”. This ambiguity does not allow one to obtain a reasonable understanding of the scope of the limitation and thus the claim is rendered indefinite. For purposes of examination, this limitation is interpreted as “raised to a density decay rate”.
Additionally, one could read “wherein the robustfit regression is an inverse of accumulated volume of a formation fluid pumped out raised to a power density decay rate” as “an inverse of accumulated volume” which is  then “raised to a power”, where the power is the “density decay rate”, i.e.             
                
                    
                        
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                V
                                            
                                            
                                                a
                                                c
                                                c
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                d
                                e
                                c
                            
                        
                    
                
            
        . One could additionally read this limitation as “accumulated volume” which is “raised to a power”, where the power is the “density decay rate”, and then the inverse is of this whole expression is taken, i.e.             
                
                    
                        
                            
                                1
                            
                            
                                
                                    
                                        V
                                    
                                    
                                        a
                                        c
                                        c
                                    
                                    
                                        
                                            
                                                ρ
                                            
                                            
                                                d
                                                e
                                                c
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        . The specification fails to further elucidate the meaning of this limitation and thus, the claim is rendered indefinite. For purposes of examination, this limitation is interpreted as the former, where the power is taken after the inverse.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 14-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Pub. No. US 2016/0186559 A1) in view of Wang (U.S. Patent Application Pub. No. US 2016/0090836 A1), further in view of Cao (WIPO Pub. No. WO 2015039090 A1).

For clarity, Wang (U.S. Patent Application Pub. No. US 2016/0186559 A1) will be referred to hereinafter as Wang’559, while (U.S. Patent Application Pub. No. US 2016/0090836 A1) will be referred to hereinafter as Wang’836.

Regarding claim 1, Wang’559 teaches a method for determining fluid contamination (Abstract: “Disclosed are methods and apparatus obtaining in-situ, real-time data associated with a sample stream obtained by a downhole sampling apparatus disposed in a borehole that extends into a subterranean formation. The obtained data includes multiple fluid properties of the sample stream. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination”), comprising: 
monitoring a fluid sample ([0022]: “The obtained data is preprocessed, and contamination monitoring is performed utilizing the preprocessed data”), wherein the fluid sample comprises a reservoir fluid contaminated with a well fluid ([0004]“The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”); 
obtaining input parameters, wherein the input parameters comprise fluid properties obtained from measurement of the fluid sample and mud filtrate composition ([0004]: “The obtained data includes multiple fluid properties of the sample stream. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”); 
selecting a plurality of input data during a pumpout ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time, and identifying, based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole”); 
and determining calculated fluid properties and further obtaining updated values of iterative parameters until a comparison of one or more of the calculated fluid properties with one or more of the input parameters is within a tolerance error ([0068]: “Model parameters are then fit (320) to the selected (310) sample of m data points, such as by utilizing Equations (1)-(5) set forth above. An error function is then calculated (330) for each of the m data points. The error function may be calculated (330) by one or more conventional techniques. The data that support the current hypothesis of the model are then selected (340) utilizing the calculated (330) error function. The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers.”).
Wang’559 does not explicitly teach representing a mud composition as a Gaussian distribution, determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis, repeating steps of determining component mole fractions, or for use in a mole fraction distribution function.
Wang’836 teaches representing a mud composition as a Gaussian distribution (fourth ref [0114]: “Various regressions models (e.g., power-law function, Gaussian function, logistic regression, Gompertz function, Weibull growth model, exponential functions, and simplified versions of the aforementioned models) may be subsequently applied to simulated data obtained from the synthetic OD channel to predict the endpoint value for the native formation fluid and, if the endpoint value for the OBM filtrate is known, the OBM contamination level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with representing a mud composition as a Gaussian distribution, as taught by Wang’836, because applying a Gaussian distribution to a set of data is a commonly used mathematical operation being applied to particular use case.
Wang’559 in view of Wang’836 does not explicitly teach determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis, repeating steps of determining component mole fractions, or for use in a mole fraction distribution function.
Cao teaches determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis ([0010]: “generating an equation of state based upon log measurements for the geological formation, the equation of state providing a correlation between the log measurements, determining a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determining a constituent compliance factor for each of the constituents”); and 
repeating steps of determining component mole fractions; and for use in a mole fraction distribution function ([Abstract]: “determining the volume of the constituent(s) based upon the volumetric model”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836 with determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis, repeating steps of determining component mole fractions, and for use in a mole fraction distribution function as taught by Cao.
Doing so would allow one to use an equation of state to “determine the volume of the at least one constituent” as taught by Cao in [0011], which can be used to determine mole fractions of the constituents. One would have been motivated to do so in order to identify a developed flow regime of the native formation fluid, as taught by Wang’559 [Abstract]: “data is fit to each of a plurality of models each characterizing a corresponding one of the fluid properties as a function of a pumpout volume or time of the sample stream. based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole is identified”.

Regarding claim 2, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1. 
Wang’559 and Wang’836 do not explicitly teach further comprising conditioning the equation of state filtrate analysis with a principal component analysis.
Cao further teaches  further comprising conditioning the equation of state filtrate analysis with a principal component analysis ([0039]: “At 204, an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with further comprising conditioning the equation of state filtrate analysis with a principal component analysis as taught by Cao, because principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.

Regarding claim 3, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 2.
Wang’559 further teaches wherein the principal component analysis comprises despiking an original dataset ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”), applying a robustfit regression ([0078]: “By utilizing the robust regression techniques described above, the fitting of the measured and/or apparent fluid properties will not be adversely affected by the earlier sampling data (such as the data obtained prior to the start of the developing flow regime) or the outlying data obtained during late time pumping (such as outliers in the data obtained during the developing and developed flow regimes)”) to obtain a reconstructed dataset ([0068]: “The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers. The optimized set of inliers may then be linearly fitted (370), such as by utilizing a total-LS and/or other regression technique.”), and computing a fluid composition form the reconstructed dataset ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time”).
Wang’559 does not explicitly teach performing a robust principal component analysis on the original dataset to obtain a principal component analysis score or to the principal component analysis score.
Cao further teaches performing a robust principal component analysis on the original dataset to obtain a principal component analysis score and to the principal component analysis score ([0039]: “In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with performing a robust principal component analysis on the original dataset to obtain a principal component analysis score and applying a robustfit regression to the principal component analysis score as taught by Cao. 
	Both robust regression and principal component analysis techniques are known methods of data analysis taught by the prior art references Wang’559 and Cao, respectively. Combining these elements to yield predictable results would be obvious to one of ordinary skill in the art (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art. As taught by Wang’559 in [0025], applying robust regression techniques “may yield cleaner data sets for subsequent processing, may aid in accurately determining endpoint properties without the influence of outliers, and/or may aid in indicating flow regimes substantially automatically” and as taught by Cao, applying principal component analysis would allow one to determine the EOS, which then can be applied to determine [0040]: “the likelihood that a considered constituent is actually present (or not present) in the formation”.

Regarding claim 4, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 3.
Wang’559 further teaches wherein the despiking an original dataset is performed by a Hampel filter ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”).

Regarding claim 6, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 3.
Wang’559 further teaches wherein the robustfit regression is an inverse of accumulated volume of a formation fluid pumped out raised to a power density decay rate ([0028]: “After determining the start of the developed flow regime 114, the properties of the native formation fluid may be obtained by setting the sample stream pumpout volume (V) to infinity in the associated power law fitting, and the properties of the contamination (filtrate) may be obtained by setting GOR to zero in the associated linear (or semi-linear) relationship of GOR with respect to OD and mass density (ρ)”; [0047]: See Eqn. (1); [0054]: “Equations (1)-(5) demonstrate that, during cleanup, a linear relationship exists for many pairs of properties, such as b being linearly related with OD, ρ, V.sup.−γ, and v.sub.obm, and B.sub.0 being linearly related with GOR and ρ.sub.STO. From these relationships, the central role of regression in OCM becomes: (1) by utilizing the linear relationship between V.sup.−γ and one of the measured or “apparent” fluid properties of the sample stream (e.g., GOR, OD, ρ, or V), extrapolating V to infinity to obtain that measured or apparent property of the native formation fluid”).

Regarding claim 7, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1.
Wang’559 further teaches further comprising removing the reservoir fluid based at least in part on the calculated fluid properties (Abstract: “The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation…based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole is identified.”).

Regarding claim 8, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1.
Wang’559 further teaches wherein obtaining the fluid sample comprising operating a downhole fluid sampling tool in a wellbore to obtain the fluid sample ([0088]: “The system 700 includes the downhole tool 720, which may be used for testing one or more subterranean formations 702 and analyzing the fluids obtained from the formation 702.”).

Regarding claim 14, Wang’559 teaches a system for determining fluid contamination, comprising: 
a downhole fluid sampling tool operable to obtain fluid samples of a reservoir fluid ([0088]: “The system 700 includes the downhole tool 720, which may be used for testing one or more subterranean formations 702 and analyzing the fluids obtained from the formation 702.”) contaminated with a well fluid ([0004]“The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”) while the downhole fluid sampling tool is disposed in a wellbore (See Fig. 9, showing tool in wellbore); and
a processing unit operable to (i) obtain input parameters, wherein the input parameters comprise fluid properties obtained from measurement of a fluid sample from the downhole fluid sampling tool and mud filtrate composition ([0091]: “the downhole tool 720 may be controlled by one or more electrical control systems within the downhole tool 720 and/or the surface equipment 724. For example, such control system(s) may include processor capability for characterization of formation fluids in the downhole tool 720; [0004]: “The obtained data includes multiple fluid properties of the sample stream. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”); (iii) select a plurality of input data during a pumpout ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time, and identifying, based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole”).
Wang’559 does not explicitly teach (ii) represent a mud composition as a Gaussian distribution or (iv) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis
Wang’836 teaches (ii) represent a mud composition as a Gaussian distribution ([0114]: “Various regressions models (e.g., power-law function, Gaussian function, logistic regression, Gompertz function, Weibull growth model, exponential functions, and simplified versions of the aforementioned models) may be subsequently applied to simulated data obtained from the synthetic OD channel to predict the endpoint value for the native formation fluid and, if the endpoint value for the OBM filtrate is known, the OBM contamination level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with (ii) represent a mud composition as a Gaussian distribution, as taught by Wang’836, because applying a Gaussian distribution to a set of data is a commonly used mathematical operation being applied to particular use case.
Wang’559 in view of Wang’836 does not explicitly teach (iv) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis.
Cao teaches (iv) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis ([0010]: “generating an equation of state based upon log measurements for the geological formation, the equation of state providing a correlation between the log measurements, determining a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determining a constituent compliance factor for each of the constituents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836 with (iv) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis as taught by Cao.
Doing so would allow one to use an equation of state to “determine the volume of the at least one constituent” as taught by Cao in [0011]. One would have been motivated to do so in order to identify a developed flow regime of the native formation fluid, as taught by Wang’559 [Abstract]: “data is fit to each of a plurality of models each characterizing a corresponding one of the fluid properties as a function of a pumpout volume or time of the sample stream. based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole is identified”.

Regarding claim 15, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14.
Wang’559 and Wang’836 do not explicitly teach wherein the processing unit is further operable to condition the equation of state filtrate analysis with a principal component analysis.
Cao further teaches wherein the processing unit is further operable to condition the equation of state ([0011]: “The processor may generate an equation of state based upon the log measurements) filtrate analysis with a principal component analysis ([0039]: “At 204, an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with wherein the processing unit is further operable to condition the equation of state filtrate analysis with a principal component analysis as taught by Cao, because principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.

Regarding claim 16, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 15.
Wang’559 further teaches wherein the processing unit is further operable ([0091]: “For example, such control system(s) may include processor capability for characterization of formation fluids in the downhole tool 720 according to one or more aspects of the present disclosure.”) to despike an original dataset ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”), apply a robustfit regression ([0078]: “By utilizing the robust regression techniques described above, the fitting of the measured and/or apparent fluid properties will not be adversely affected by the earlier sampling data (such as the data obtained prior to the start of the developing flow regime) or the outlying data obtained during late time pumping (such as outliers in the data obtained during the developing and developed flow regimes)”) to obtain a reconstructed dataset ([0068]: “The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers. The optimized set of inliers may then be linearly fitted (370), such as by utilizing a total-LS and/or other regression technique.”), and compute a fluid composition form the reconstructed dataset ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time”).
Wang’559 does not explicitly teach perform a robust principal component analysis on the original dataset to obtain a principal component analysis score or to the robust principal component analysis score.
Cao teaches perform a robust principal component analysis on the original dataset to obtain a principal component analysis score and to the robust principal component analysis score ([0039]: “In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with perform a robust principal component analysis on the original dataset to obtain a principal component analysis score and applying a robustfit regression to the robust principal component analysis score as taught by Cao. 
	Both robust regression and principal component analysis techniques are known methods of data analysis taught by the prior art references Wang’559 and Cao, respectively. Combining these elements to yield predictable results would be obvious to one of ordinary skill in the art (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art. As taught by Wang’559 in [0025], applying robust regression techniques “may yield cleaner data sets for subsequent processing, may aid in accurately determining endpoint properties without the influence of outliers, and/or may aid in indicating flow regimes substantially automatically” and as taught by Cao in paragraph [0040], applying principal component analysis would allow one to determine the EOS, which then can be applied to determine “the likelihood that a considered constituent is actually present (or not present) in the formation”.

Regarding claim 17, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 16.
Wang’559 further teaches wherein the processing unit is further operable to despike an original dataset is performed by a Hampel filter ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”).

Regarding claim 18, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 16.
Wang’559 further teaches wherein the robustfit regression is an inverse of accumulated volume of a formation fluid pumped out raised to a power density decay rate ([0028]: “After determining the start of the developed flow regime 114, the properties of the native formation fluid may be obtained by setting the sample stream pumpout volume (V) to infinity in the associated power law fitting, and the properties of the contamination (filtrate) may be obtained by setting GOR to zero in the associated linear (or semi-linear) relationship of GOR with respect to OD and mass density (ρ)”; [0047]: See Eqn. (1); [0054]: “Equations (1)-(5) demonstrate that, during cleanup, a linear relationship exists for many pairs of properties, such as b being linearly related with OD, ρ, V.sup.−γ, and v.sub.obm, and B.sub.0 being linearly related with GOR and ρ.sub.STO. From these relationships, the central role of regression in OCM becomes: (1) by utilizing the linear relationship between V.sup.−γ and one of the measured or “apparent” fluid properties of the sample stream (e.g., GOR, OD, ρ, or V), extrapolating V to infinity to obtain that measured or apparent property of the native formation fluid”).

Regarding claim 19, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14.
Wang’559 further teaches wherein the well fluid comprises a drilling fluid ([0026]: “a downhole sampling apparatus substantially produces drilling fluid (“filtrate” or “filtrate contamination”); [0083]: “the drilling fluid 626 may be OBM”).

Regarding claim 20, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14.
Wang’559 further teaches wherein the processing unit is further operable ([0091]: “Methods within the scope of the present disclosure may be embodied in one or more computer programs that run in a processor located, for example, in the downhole tool 720 and/or the surface equipment 724. Such programs may…transmit control signals to operative elements of the downhole tool 720.”) to obtain the fluid sample comprising operating a downhole fluid sampling tool in a wellbore to obtain the fluid sample ([0088]: “The system 700 includes the downhole tool 720, which may be used for testing one or more subterranean formations 702 and analyzing the fluids obtained from the formation 702.”; See Fig. 9).

Regarding claim 21, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1.
Wang’559 further teaches wherein the well fluid comprises a drilling fluid ([0026]: “a downhole sampling apparatus substantially produces drilling fluid (“filtrate” or “filtrate contamination”); [0083]: “the drilling fluid 626 may be OBM”).

Regarding claim 22, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 3.
Wang’559 in view of Wang’836 does not explicitly teach further comprising using the principal component analysis score to estimate a clean formation fluid composition.
 Cao teaches further comprising using the principal component analysis score ([0039]: “an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix.”) to estimate a clean formation fluid composition ([0012]: “generate an equation of state based upon log measurements for a geological formation, with the equation of state providing a correlation between the log measurements determine a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determine a constituent compliance factor for each of the constituents…generate a volumetric model based upon the log measurements and the determined likelihoods of the constituents being present in the formation, and determine the volume of the at least one constituent based upon the model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836 with further comprising using the principal component analysis score to estimate a clean formation fluid composition as taught by Cao, because principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 and Cao pertain to determining formation fluid composition. While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.

Regarding claim 23, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14.
Wang’559 further teaches and determining calculated fluid properties and further obtaining updated values of iterative parameters until a comparison of one or more of the calculated fluid properties with one or more of the input parameters is within a tolerance error ([0068]: “Model parameters are then fit (320) to the selected (310) sample of m data points, such as by utilizing Equations (1)-(5) set forth above. An error function is then calculated (330) for each of the m data points. The error function may be calculated (330) by one or more conventional techniques. The data that support the current hypothesis of the model are then selected (340) utilizing the calculated (330) error function. The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers.”).
Wang’559 does not explicitly teach wherein the processing unit is further operable to repeat steps of determining component mole fractions or for use in a mole fraction distribution function.
Cao teaches wherein the processing unit is further operable to repeat steps of determining component mole fractions and for use in a mole fraction distribution function ([Abstract]: “determining the volume of the constituent(s) based upon the volumetric model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with wherein the processing unit is further operable to repeat steps of determining component mole fractions and for use in a mole fraction distribution function as taught by Cao.
Doing so would allow one to, as taught by Cao, determine [0040]: “the likelihood that a considered constituent is actually present (or not present) in the formation”, thus allowing the invention of Wang’559, as taught by Wang’559, to better identify [Abstract]: “a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole”.

Regarding claim 25, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 16.
Wang’559 in view of Wang’836 does not explicitly teach wherein the processing unit is further operable to use the principal component analysis score is further used to estimate a clean formation fluid composition.
Cao teaches wherein the processing unit is further operable to use the principal component analysis score ([0039]: “an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix.”) is further used to estimate a clean formation fluid composition ([0012]: “generate an equation of state based upon log measurements for a geological formation, with the equation of state providing a correlation between the log measurements determine a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determine a constituent compliance factor for each of the constituents…generate a volumetric model based upon the log measurements and the determined likelihoods of the constituents being present in the formation, and determine the volume of the at least one constituent based upon the model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 with wherein the processing unit is further operable to use the principal component analysis score is further used to estimate a clean formation fluid composition as taught by Cao, because principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 and Cao pertain to determining formation fluid composition. While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Pub. No. US 2016/0186559 A1) in view of Wang (U.S. Patent Application Pub. No. US 2016/0090836 A1), further in view of Cao (WIPO Pub. No. WO 2015039090 A1) as applied to claims 3 and 16, respectively, above, and further in view of DiFoggio (U.S. Patent Application Pub. No. US 2003/0223068 A1).

Regarding claim 5, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 3.
Wang’559 in view of Wang’836, further in view of Cao does not explicitly teach wherein the computing a fluid composition is performed by a Neural Network.
DiFoggio teaches wherein the computing a fluid composition is performed by a Neural Network ([0016]: “The percentage of oil-based mud filtrate contamination in a crude oil sample can be estimated with the present invention by using a suitable training set and chemometrics, a neural network, or other type of correlation method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836, further in view of Cao with wherein the computing a fluid composition is performed by a Neural Network as taught by DiFoggio, as the use of neural networks is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 in view of Wang’836, further in view of Cao and DiFoggio pertain to determining OBM filtrate contamination. While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art, as further taught by DiFoggio [0043]: “Chemometrics, neural networks, and other soft modeling techniques let us skip the intermediate steps of identifying chemical meanings for individual spectral peaks and the reasons that these peaks shift or overlap with other peaks.”

Regarding claim 24, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 16.
Wang’559 in view of Wang’836, further in view of Cao does not explicitly teach wherein the compute a fluid composition is performed by a Neural Network.
 DiFoggio teaches wherein the compute a fluid composition is performed by a Neural Network ([0016]: “The percentage of oil-based mud filtrate contamination in a crude oil sample can be estimated with the present invention by using a suitable training set and chemometrics, a neural network, or other type of correlation method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836, further in view of Cao with wherein the computing a fluid composition is performed by a Neural Network as taught by DiFoggio, as the use of neural networks is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 in view of Wang’836, further in view of Cao and DiFoggio pertain to determining OBM filtrate contamination. While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art, as further taught by DiFoggio [0043]: “Chemometrics, neural networks, and other soft modeling techniques let us skip the intermediate steps of identifying chemical meanings for individual spectral peaks and the reasons that these peaks shift or overlap with other peaks.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. Patent Application Pub. No. US 2016/0186562 A1), pertaining to processing in-situ, real-time data associated with fluid obtained by a downhole sampling tool. The processing includes generating a population of values for a fluid property for native formation fluid within the obtained fluid. The obtained data is iteratively fit to a predetermined model in linear space, including the use of robust regression techniques;
Eyuboglu et al. (U.S. Patent Application Pub. No. US 2013/0311099 A1), pertaining to determining fluid sample contamination, including threshold levels of fluid contamination;
Kristensen et al. (U.S. Patent Application Pub. No. US 2016/0216404 A1), pertaining to determining contamination of an obtained fluid, including modeling formation parameters and filtrate parameters;
Raghuraman et al. (U.S. Patent Application Pub. No. US 2008/0141767 A1), pertaining to one or more fluid property measurements that provides an initial indication of the fluid type, the presence of any contamination, an estimate of the hydrocarbon composition (C1, C2-C5 and C6+), gas/oil ratio, color and/or fluorescence measurements, including equation of state tuning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863         

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863